                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MERYL POMPONIO,                                    Case No. 19-cv-04186-TSH
                                   8                    Plaintiff,
                                                                                            SECOND ORDER TO SHOW CAUSE
                                   9             v.

                                  10     B & B PIZZA, INC., et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          As there was no indication Plaintiff Meryl Pomponio served any of the named defendants

                                  14   and she failed to respond to the Court’s request for a status report, the Court ordered Pomponio to

                                  15   show cause by January 16, 2020 why this case should not be dismissed for failure to prosecute and

                                  16   failure to comply with court deadlines. ECF No. 10. Pomponio did not file a response to the

                                  17   show cause order but instead filed three executed summonses, showing service on three named

                                  18   defendants as of December 18, 2019. ECF Nos. 11-13. As it appeared Pomponio intends to

                                  19   proceed with this case, the Court discharged the show cause order. ECF No. 14. However,

                                  20   because she named four defendants in her complaint and the summonses do not establish that

                                  21   Defendant 1500 Monument Blvd, LLC has been served in accordance with Federal Rule of Civil

                                  22   Procedure 4, the Court ordered Pomponio to file a status report by January 28, 2020, as to service

                                  23   on 1500 Monument Blvd. Pomponio failed to respond.

                                  24          Accordingly, the Court ORDERS Plaintiff Meryl Pomponio to show cause why this case

                                  25   should not be dismissed for failure to prosecute and failure to comply with court deadlines.

                                  26   Pomponio shall file a declaration by February 6, 2020. If a responsive declaration is filed, the

                                  27   Court shall either issue an order based on the declaration or conduct a hearing on February 13,

                                  28   2020 at 10:00 a.m. in Courtroom G, 15th Floor, 450 Golden Gate Avenue, San Francisco,
                                   1   California. Notice is hereby provided that failure to file a written response will be deemed an

                                   2   admission that Pomponio does not intend to prosecute, and the case will be dismissed without

                                   3   prejudice. Thus, it is imperative the Court receive a written response by the deadline above.

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: January 30, 2020

                                   7
                                                                                                   THOMAS S. HIXSON
                                   8                                                               United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
